[Cite as Philco Realty Ltd. v. Wells Fargo Bank, 2012-Ohio-5400.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

PHILCO REALTY LIMITED                                      C.A. No.   26289

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
WELLS FARGO BANK                                           COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
        Appellee                                           CASE No.   CV 2011-08-4445

                                 DECISION AND JOURNAL ENTRY

Dated: November 21, 2012



        DICKINSON, Judge.

                                            INTRODUCTION

        {¶1}    Philco Realty Limited has appealed the trial court’s ruling granting Wells Fargo

Bank relief from default judgment under Rule 60(B) of the Ohio Rules of Civil Procedure. This

Court vacates the trial court’s entries granting default judgment and granting relief from default

judgment because the court never acquired personal jurisdiction over the defendant due to

improper service of process.

                                             BACKGROUND

        {¶2}    In August 2011, Philco sued Wells Fargo in an action to quiet title to 150 Colony

Crescent in Akron. Philco issued instructions to the Summit County Clerk of Court to serve the

complaint via Federal Express mail service on Wells Fargo in Plano, Texas. When Wells Fargo

failed to answer the complaint, Philco moved for default judgment. The trial court granted

default judgment against Wells Fargo on October 31, and, four days later, Wells Fargo moved
                                                 2


for relief from that judgment under Rule 60(B) of the Ohio Rules of Civil Procedure. In support

of its motion for relief from judgment, Wells Fargo argued, among other things, that service was

improper because the civil rules did not permit service by Federal Express. After an oral

hearing, the trial court granted Wells Fargo’s motion for relief from judgment because the court

determined that it had established that it had a meritorious defense. Philco has appealed.

                                  PERSONAL JURISDICTION

       {¶3}    Through Philco’s three assignments of error, it has argued that the trial court

incorrectly granted Wells Fargo’s motion for relief from judgment under Rule 60(B) of the Ohio

Rules of Civil Procedure. “[W]hen service is not perfected upon a defendant in a civil case, the

trial court lacks personal jurisdiction, and any judgment rendered against that defendant is void.”

Medina v. Davis, 9th Dist. No. 11CA009953, 2011-Ohio-4465, ¶ 5. “Because a court has the

inherent authority to vacate a void judgment, a party who asserts that the trial court lacks

personal jurisdiction over him or her due to ineffective service of process need not satisfy the

requirements of [Civil Rule] 60(B). Only lack of proper service must be established.” Id.

(quoting FirstMerit Bank v. Wood, 9th Dist. No. 09CA009586, 2010–Ohio–1339, ¶ 13). “Once a

defendant has challenged the trial court’s personal jurisdiction over him or her, the plaintiff bears

the burden of proving jurisdiction by a preponderance of the evidence.” State ex rel. DeWine v.

9150 Group L.P., 9th Dist. No. 25939, 2012-Ohio-3339, ¶ 8 (quoting ComDoc v. Advance Print

Copy Ship Ctr., 9th Dist. No. 24212, 2009-Ohio-2998, ¶ 3).

       {¶4}    In 2011, Rule 4.3 of the Ohio Rules of Civil Procedure provided for out-of-state

service by certified or express mail. Civ. R. 4.3(B)(1), effective July 1, 1997. The record

reflects that Philco attempted service of process in August 2011 by requesting that the Summit

County Clerk of Courts use Federal Express to send a summons and complaint to Wells Fargo
                                                 3


Bank in Plano, Texas. There is evidence that Federal Express made the delivery on September 1,

2011. In its motion for relief from judgment, Wells Fargo argued that it had not received proper

service of the complaint because the Ohio Civil Rules did not permit service by Federal Express

mail service. Wells Fargo, therefore, argued that the judgment against it was void ab initio for

lack of jurisdiction.

        {¶5}    In 2011, Civil Rule 4.3 required the clerk of courts to “affix adequate postage and

place the sealed envelope in the United States mail as certified or express mail return receipt

requested . . . .” Civ. R. 4.3(B)(1), effective July 1, 1997. In July 2012, Civil Rules 4.1 and 4.3

were amended to permit service via “commercial carrier service” such as Federal Express. Civ.

R. 4.1(A)(2), effective July 1, 2012; 4.3(B)(1), effective July 1, 2012. This Court has ruled that

“the plain language of [the former version of Civil Rule 4.3(B)(1)] . . . [did] not anticipate or

permit service by Federal Express.” J. Bowers Constr. Co. Inc. v. Vinez, 9th Dist. No. 25948,

2012-Ohio-1171, ¶ 15.

        {¶6}    Wells Fargo established that proper service was not accomplished, and Philco has

not pointed to any contrary evidence. Therefore, the default judgment entered against Wells

Fargo was void ab initio because the trial court lacked jurisdiction to enter it. Medina v. Davis,

9th Dist. No. 11CA009953, 2011-Ohio-4465, ¶ 5. The trial court’s subsequent entry granting

Wells Fargo relief from the void default judgment is also void. Both judgment entries must be

vacated. Philco Realty’s assignments of error are overruled.

                                         CONCLUSION

        {¶7}    The trial court never acquired personal jurisdiction over Wells Fargo because

service was accomplished via Federal Express at a time when Ohio’s Civil Rules did not permit

service of process via commercial carrier service. The trial court’s entries of October 31, 2011,
                                                 4


and January 9, 2012, entering default judgment and granting relief from it are vacated. This

matter is remanded for further proceedings consistent with this opinion.

                                                                             Judgment vacated and
                                                                                 cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT


WHITMORE, P. J.
BELFANCE, J.
CONCUR.

APPEARANCES:

TYLER J. WHITNEY, Attorney at Law, for Appellant.

JASON WHITACRE and LAURA C. INFANTE, Attorneys at Law, for Appellee.